Citation Nr: 0309656	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 073	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for disabilities of the low 
back, skin, right foot, left foot, right knee, and left knee. 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from May 1975 to June 
1977.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for all claimed disabilities.  


REMAND

The veteran perfected this appeal by submitting a timely VA 
Form 9 Substantive Appeal in January 2002.  On that Form, he 
requested a Travel Board hearing.  The RO acknowledged the 
veteran's request in correspondence in February 2002, and 
later notified the veteran of a Travel Board hearing to be 
conducted on April 17, 2003.  

A Report of Contact, dated April 11, 2002, noted that the 
"Reason for Rescheduling" was that he veteran was required 
to be in Court for a property settlement.  It was also 
reported that the veteran intended to submit a written 
statement.  The RO then apparently immediately forwarded the 
case to the Board.  

Although the veteran's request for a rescheduled Travel Board 
Hearing was perhaps not in strict accordance with the RO's 
March 14, 2003, notification letter, the request did precede 
the hearing date by six days and the reason provided 
establishes good cause.  The fact that the Report of Contact 
states a "Reason for Rescheduling" suggests that the 
veteran was led to believe that he would be given a 
rescheduled Travel Board hearing date.  The veteran is 
entitled to have a hearing in this case.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps to 
schedule the veteran for another personal 
hearing before a Member of the Board at 
the local office.  Any indicated 
development should be undertaken in this 
regard.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

